Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 6/22/2021 has been entered.  Claims 2-15 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 7-10, filed 6/22/2021, with respect to the rejections of claims 2-15 under 35 U.S.C. 103 have been fully considered and are persuasive.   

Allowable Subject Matter
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 2, 8, and11, the prior art of record, specifically the prior art San teaches a computer-graphics game cartridge that is able to create a “virtual bit map” by addressing individual pixels on a character-based display. The prior art Matsumoto teaches a graphics adapter that uses a “totally awesome controller” (TAC) in order to translate and read graphics data in memory written by the host processor.  However, none of the prior art cited alone or in combination provides motivation to teach wherein the processing platform is configured to, in response to an external read request command received by the processing platform from the master device via the bus that is a command for data to be provided from an internal hardware resource of the processing platform to the master device via the bus;
use the processing circuit to generate an internal command for the data to be provided from the internal hardware resource of the processing platform to the master device via the bus;
use the address conversion circuit to convert an external address used by the master device for addressing the internal hardware resource of the processing into an internal address used by the processing platform for addressing the internal hardware resource; and
process the internal command by identifying the internal hardware resource using the internal address and providing the data from the internal hardware resource to the master device via the bus in the context of independent claims 2, 8, and 11.


The prior art of record fails to teach or suggest 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DIANE M WILLS/            Primary Examiner, Art Unit 2619